In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00025-CR

ROBERT LEE KNOX, Appellant               § On Appeal from the 371st District Court

                                         § of Tarrant County (1510062D)

V.                                       § March 28, 2019

                                         § Opinion by Justice Gabriel

THE STATE OF TEXAS                       § (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel